PER CURIAM:
This case came to us on remand from the en banc court for further consideration. Pursuant to Georgia Code § 24-3902, we certified the state law questions in the case to the Georgia Supreme Court. Miree v. United States, 565 F.2d 1354 (5th Cir. 1978). In answering those questions, the Georgia com t determined that a county is immune from suit under theories of negligence or nuisance and that these plaintiffs may not maintain an action as third party beneficiaries to the contract between DeKalb County and the Federal Aviation Administration. Miree v. United States, 242 Ga. 126, 249 S.E.2d 573 (1978).
Adopting the Georgia Supreme Court’s conclusions regarding Georgia law, we now hold that defendant DeKalb County was immune from suit under any of the theories asserted by the plaintiffs. The decision of the district court dismissing plaintiffs’ suits against DeKalb County is affirmed. We remand the case to the district court for further disposition consistent with this opinion.
AFFIRMED and REMANDED.